Citation Nr: 0700723	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-33 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The veteran testified before 
the Board in September 2006.  His case was advanced on the 
docket due to the state of his health.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in July 1999 most 
recently denied service connection for multiple sclerosis.  

2.  The evidence received since the July 1999 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for multiple sclerosis.

3.  The veteran's current multiple sclerosis is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

The evidence received subsequent to the July 1999 rating 
decision is new and material, the claim for service 
connection for multiple sclerosis is reopened, and the claim 
is granted. 38 U.S.C.A.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has reopened the veteran's 
claim for service connection for multiple sclerosis and 
granted it.  As such, the benefits sought on appeal have been 
granted in full, and therefore, regardless of whether the 
notice requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  Accordingly, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Board observes that the veteran's claim for service 
connection for a multiple sclerosis was previously considered 
and denied by the RO most recently in a rating decision dated 
in July 1999.  The veteran was notified of that decision and 
of his appellate rights. The veteran did submit a notice of 
disagreement with that decision in August 1999, and a 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) were issued.  However, the veteran did not submit 
a substantive appeal.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In February 2004, the veteran requested that his claim for 
service connection for multiple sclerosis be reopened.  The 
rating decision now on appeal denied the appellant's claim on 
the basis that new and material evidence had not been 
submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the July 1999 rating decision denied the 
veteran's claim for service connection for multiple 
sclerosis.  In that decision, the RO observed that the 
veteran's claim for service connection for multiple sclerosis 
had been previously denied because the disorder was not 
incurred or aggravated in service or present to a compensable 
degree within seven years of separation from service.  The RO 
determined that new and material evidence had not been 
submitted in July 1999 to reopen that claim.  In this regard, 
the RO explained that the evidence was not new because it was 
cumulative and redundant of evidence previously considered 
showing a diagnosis subsequent to the veteran's period of 
service.  It was also noted that the evidence was not 
material because it did not establish that the veteran had 
multiple sclerosis in service or within seven years 
thereafter.  Therefore, the RO denied the application to 
reopen the claim for service connection for multiple 
sclerosis.

The evidence associated with the claims file subsequent to 
the July 1999 rating decision includes VA medical records, 
private medical records, and hearing testimony as well as the 
veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the July 1999 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
multiple sclerosis.  The VA medical records dated from May 
2006 to September 2006 are certainly new, in that they were 
not previously of record.  The Board also finds those 
treatment records to be material in that they relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  In this regard, the Board notes that VA medical 
records dated between May and September 2006 include medical 
opinions from VA physicians that relate the veteran's current 
multiple sclerosis to his military service.  Therefore, the 
Board finds that new and material evidence has been presented 
to reopen the veteran's previously denied claim for service 
connection multiple sclerosis.

Next, the Board turns to the merits of the case.  There is no 
prejudice to the appellant by the Board's addressing the 
merits of this claim in this decision.  As discussed above, 
VA has already met all obligations to the appellant regarding 
the duty to notify and to assist.  Moreover, the veteran has 
been offered the opportunity to submit evidence and argument 
on the merits of the issue on appeal, and has done so.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for multiple 
sclerosis.  Although his service medical records are negative 
for any complaints, treatments, or diagnosis of multiple 
sclerosis, the Board notes that VA medical records dated in 
May 2006 include an opinion from a physician indicating that 
he had reviewed a treatment note in July 1969, which 
documented the veteran as having been hospitalized for an 
episode of tonic contracture of his arm.  At the time, he 
described Lhermitte's phenomenon (electrical pain down the 
spine when neck is flexed).  The veteran told the VA 
physician in May 2006 that he had never had anything like 
that before or after that spell that resembled seizure 
activity.  In retrospect, the physician believed that it 
seemed certain that this event was from multiple sclerosis, 
as the disorder can cause episodes of tonic activity.  The 
physician also noted that the ability to make such a 
diagnosis was limited in 1969, and he further observed that a 
treatment noted in May 1971 revealed that a physician 
believed the veteran had multiple sclerosis at that point 
based on improvement in his examination over time.  The May 
2006 VA physician also had another treatment noted dated in 
September 2006 in which he stated that it was his best 
medical opinion within a reasonable degree of medical 
certainty that the veteran's multiple sclerosis problems 
started in 1968.  In addition, another VA physician reviewed 
the veteran's history and medical records and stated in May 
2006 that that in retrospect the veteran had multiple 
sclerosis since 1968.  As such, the Board finds that there is 
reasonable doubt as to whether the veteran's current multiple 
sclerosis manifested in service or within seven years of his 
separation from service and is causally or etiologically 
related to his period of service.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current multiple sclerosis to 
his military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current multiple sclerosis is 
related to his military service. Accordingly, the Board 
concludes that service connection for multiple sclerosis is 
warranted.


ORDER

The application to reopen the claim for service connection 
for multiple sclerosis is granted, and service connection for 
multiple sclerosis is granted.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


